Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "non-abrasive" in claims 1 and 8 is a relative term which renders the claim indefinite.  The term "non-abrasive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It appears that the term was added in the claims in order to overcome the prior art rejection; however since the term “non-abrasive” does not appear in the specification such in way to distinguish what is abrasive and what is not the term is indefinite Additionally, the word “composite” is ambiguous since the Applicant seems to imply an integral product not separated by layers as opposed to the prior art of record; however, FIG. 4 of the present application three distinct layers (20, 30, and 40) are used to represent an absorbent, a barrier and a foam foundation, respectively. It is not clear what the term “composite” is meant to convey or exclude in the present application.


35 U.S.C. § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication (2007/0206984) to Fagel et al.
Regarding independent claim 8, Fagel et al. discloses a liquid product applicator (See Abstract) with the applicator (10) is in the shape of a mitt (See paragraph [0032]-[0035]) wherein the mitt is comprised of an inner lining (20), a barrier layer (24) and a non-abrasive absorbent layer (16) wherein the absorbent layer (16) and the barrier layer (24) are a composite layer (See FIG. 7 and 112 rejection above), and further that the barrier layer (24) prevents the liquid product to be applied from entering the inner liner (20).
Regarding claim 10, Fagel et al. discloses that the inner lining (20) defines the opening for a user’s hand (See FIG. 8).
Regarding claim 11, Fagel et al. discloses that the barrier layer (24) is hydrophobic (See paragraphs [0033]-[0036]).





35 U.S.C. § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication (2017/0164806) to Calimano et al. in view U.S. Patent Publication (2007/0048062) to Brunner et al.
Regarding independent claim 1, Calimano et al. teaches most of the elements of claim 1 including a non-abrasive absorbent layer (102) (See 112 rejection above);
a barrier layer (108), wherein the absorbent layer (102) and the barrier layer (108) are a composite layer (through bonding as shown in paragraph [0068]): and
foam foundation (104) (See paragraph [0050]; [0060]; and [0064]), wherein the applicator is further comprised of a loop layer and an accompanying hook layer. Except, Calimano et al. is silent regarding that the applicator is further comprised of a loop layer 
Regarding claim 3, Calimano et al. as modified with Brunner et al. teaches that the barrier layer (108) is hydrophobic (See paragraph [0067] of Calimano et al.).
Regarding claim 5, Calimano et al. as modified with Brunner et al. teaches that the absorbent layer (102) is a microfiber (See paragraph [0055] of Calimano et al.).
Regarding claim 6, Calimano et al. as modified with Brunner et al. is silent regarding that the barrier layer (108) is glued to the inside surface of the absorbent layer (102), which is further wrapped and sewn around the foam foundation (104). However, since the constituent parts are bonded together it would have been obvious for one of ordinary skill in the art at the time of the invention to glue and sew the parts together in a similar manner to the hook and loop fastener since an alternative means of connecting the parts would have been obvious means of obtaining the connection of the product since such means are well known in the art. 
Regarding claim 7, Calimano et al. as modified with Brunner et al. is silent regarding that the barrier layer (108) is glued to the inside surface of the absorbent layer (102), which is further wrapped around the foam foundation. However, the constituent parts are bonded together it would have been obvious for one of ordinary skill in the art at the time of the invention to glue and sew the parts together in a similar manner to the hook and loop fastener since an alternative means of connecting the parts would have . 

Conclusion
4.	Applicant's arguments filed on February 28, 2021 have been fully considered but they are not persuasive. In response to applicant's argument that non-abrasive when in contact with a desired surface (See Remarks page 5), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The Applicant does not define the term “non-abrasive” as to what it means or what it excludes as well as the term “composite”. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536.  The examiner can normally be reached on M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723